 In the Matter of HANOVIA CHEMICAL AND MANUFACTURING COMPANY,EMPLOYERandLOCAL 65, INTERNATIONAL CI1EMICAL WORKERSUNION, AFL, PETITIONER.Case No. 2-RC-2040.-Decided June 29,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Peritz Taub, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitionerseeks aunit composed of all production and main-tenance employees, including shipping clerks, in the Employer's Ce-ramics Division, East Newark, New Jersey. The Intervenor, HanoviaEmployees Association, maintains that the unit it presently repre-sents, which includes all production and maintenance employees at theEmployer's Ceramics and Electrical Divisions, is the only appropriateunit.The Employer takes a neutral position in the matter.The Ceramics Division and Electrical Division are separate plants,located about 2 miles from each other. They produce different prod-ucts.At its Ceramics Division the Employer is engaged in the manu-facture of precious metal paints, finishes, and coatings.At its Elec-trical Division, the Employer forms quartz into precision shapes andfills the quartz shapes with conductive gases.Because of the differentproducts produced, the two plants use different skills.There is no90 NLRB No. 104.650 HANOVIA CHEMICAL AND MANUFACTURING COMPANY - 651interchange of production employees,and seniority is on a division--wide basis.However, there is one maintenancedepartmentfor bothdivisions,a single wage schedule for all employees,one personnel^ofrice which does the hiring for both plants,and a common labor policy.Since 1941 the Intervenor has represented all production and mainte-nalice employees of both divisions.'On these facts,absent the 9-year bargaining history on a broaderbasis, the employees of the Ceramics Division might well constitutean appropriate unit:However, we have frequently held that wherethere has been a long continued bargaining history among an employ-er's employees on a multiplant basis, a unit limited to the employeesof one of such plants is not appropriate for purposes of collectivebargaining.2We find that the unit limited to the Employer's CeramicsDivision is inappropriate,and we shall,therefore, dismiss the petition.ORDERUpon the basis of the entire record in this proceeding,the NationalLaborRelations Board hereby orders that the petition in the instantmatter be, and hereby is,dismissed.iUntil June 1948 both divisions were located in the same building,but at that time theCeramics Division was moved to a separate location to permit a consolidation of electricaloperations in one area.2OregonPortland CementCo., 83 NLRB 675 ;Standard Brands, Incorporated.°75NLRB:394;Manhattan SpongingWorlds, 90 NLRB 13; Cf.Freuhauf TrailerCo., 87 NLRB 589.In the cases relied upon by the Petitioner,the Board permitted the severance of craftgroups or of other homogeneous groups(such as powerhouse and foundry departments)which the Board has traditionally permitted to be separately represented despite a bar-gaining history on a broader basis.These cases are not controlline on the question ofthe severance of one plant from an existing multiplant unit.